IN THE COURT OF APPEALS OF NORTH CAROLINA

                                   No. COA19-498

                               Filed: 1 September 2020

Nash County, No. 16 CVS 774

DONNIE GEORGE HOLLAND, EXECUTOR OF THE ESTATE OF SHIRLEY
DAVIS PENDERGRASS, Plaintiff,

            v.

RICHARD ALLAN FRENCH and NORTH CAROLINA DEPARTMENT OF
TRANSPORTATION, Defendants.


      Appeal by Defendant North Carolina Department of Transportation from order

entered 18 October 2018 and from judgment entered 11 December 2018 by Judge

Quentin T. Sumner in Nash County Superior Court. Heard in the Court of Appeals

8 January 2020.


      W. Earl Taylor, Jr. for plaintiff-appellee.

      Attorney General Joshua H. Stein, by Special Deputy Attorneys General Alesia
      M. Balshakova, Joseph Finarelli, and Alexander G. Walton, for the State.


      MURPHY, Judge.


      A professional recommendation concerning a stop sign’s placement made in a

post-accident report was a subsequent remedial measure typically excluded from

evidence under Rule 407. That professional recommendation was appropriately used

as impeachment evidence when it was properly admitted under the impeachment

exception of Rule 407 and when it was relevant for impeachment under Rule 401.

The professional recommendation was relevant evidence for impeachment purposes
                                HOLLAND V. FRENCH

                                  Opinion of the Court



when it contradicted the witness’s perception, memory, or narration, or the veracity

of the witness’s testimony, on direct examination.

      The trial court did not abuse its discretion in concluding the probative value of

the professional recommendation was not substantially outweighed by the danger of

unfair prejudice when the professional recommendation was highly probative, was

prepared by the witness, and was used to contradict the witness on cross-

examination.

      When the party that called the witness to testify fails to request a limiting

instruction in accordance with Rule 105 concerning the witness’s recommendation,

another party may make arguments concerning that evidence upon its proper

admission.

                                  BACKGROUND

      On 4 April 2016, Ms. Shirley Pendergrass (“Decedent”) and Richard French

(“French”) were involved in a motor vehicle crash at the intersection of Castalia Road

and Red Road in Nash County. Decedent was driving on Castalia Road in an easterly

direction, while French was driving on Red Road in a northerly direction. A stop sign

required drivers approaching the intersection in a northerly direction on Red Road to

stop and yield to drivers on Castalia Road. Decedent and French arrived at the

intersection at the same time, and despite the stop sign, French failed to stop and




                                         -2-
                                 HOLLAND V. FRENCH

                                   Opinion of the Court



yield the right of way. The two vehicles collided, and Decedent sustained fatal

injuries.

       French was charged with the following: misdemeanor death by motor vehicle;

failing to stop for a stop sign; and failing to yield the right of way. On 5 August 2016,

French pleaded guilty to misdemeanor reckless driving to endanger.

       On 31 May 2016, Decedent’s Executor, Donnie George Holland (“Plaintiff”),

sued French and his wife, who owned the vehicle French was driving, for wrongful

death. French’s wife was later granted a dismissal from the case. Plaintiff alleged

French’s failure to stop at the duly erected stop sign at the intersection of State Road

1425 (“Castalia Road”) and State Road 1417 (“SR 1417” or “Red Road”) in Nash

County caused the crash. Plaintiff amended the Complaint to add the North Carolina

Department of Transportation (“NCDOT”) as a Third-Party Defendant for negligent

installation and maintenance of traffic control devices on Red Road.

       NCDOT filed a motion in limine seeking to exclude any reference to or any

evidence of subsequent remedial measures pursuant to North Carolina Rule of

Evidence 407, including “recommendations for subsequent remedial measures.” The

trial court ruled that Plaintiff was “prohibited from mentioning [subsequent remedial

measures] during jury selection or [the] case in chief,” but reserved the issue for

decision if the “matter [became] a direct issue” upon NCDOT’s presentation of

evidence.



                                          -3-
                                         HOLLAND V. FRENCH

                                          Opinion of the Court



      At trial, NCDOT called Christopher Lewis (“Lewis”), an Assistant Division

Traffic Engineer, about the placement of the stop sign.                 Lewis had visited the

intersection where the crash occurred in December 2014, and again to make a 2016

post-accident report.1 In portions of direct examination, Lewis testified as follows:

                [NCDOT]:        And did you go to the intersection [in 2014] to
                                look at the signage there?

                [Lewis]:        I did.

                [NCDOT]:        And what signage did you observe at the
                                time?

                [Lewis]:        . . . What I found was a typical intersection
                                that you would find in a rural part of a county.
                                . . . So, I didn’t see an issue safety-wise when
                                I went to the location. . . . [T]here wasn’t a
                                sight distance issue to the primary stop sign
                                on the right-hand side.

                ...

                [NCDOT]:        . . . [In 2014, d]id you determine if there was
                                any visibility issue with the right-hand stop
                                sign?

                [Lewis]:        I did not see any.

                [NCDOT]:        And, therefore, you -- you did not make a
                                decision to put any additional signage?

                [Lewis]:        No, it -- it wasn’t necessary. . . . That - - that's
                                my job is to make sure that when I leave
                                something, I leave it -- leave it in a safe
                                manner. And I even for a minute questioned


      1   This post-accident report was Exhibit 37 at trial.

                                                  -4-
                 HOLLAND V. FRENCH

                   Opinion of the Court



           whether there was [a] visibility issue . . . . I
           would have instructed the sign erector while
           you’re here go ahead and add a stop ahead
           sign.

[NCDOT]:   So, you would not have instructed him?

[Lewis]:   I mean, if -- if there were --

[NCDOT]:   Oh.

[Lewis]:   -- a visibility issue, I would have instructed
           him to do so, but in this case there wasn’t.

...

[Lewis]:   So, getting back to the stop sign, we want to
           put the stop sign in a location where you can
           see it from a distance off. We want to give you
           as much time as you can to perceive what it is
           and to be able to safely come to a stop. And
           when I looked at this intersection in 2014,
           maintenance-wise with a supplemental stop
           sign, that’s great that it’s there. I saw no
           reason to -- to take it out and having that it’s
           been there and I have no history of it, my
           primary concern is that stop sign on the right-
           hand side. And -- and I left there feeling that
           it was safe based on the engineering
           judgment.

...

[NCDOT]:   You’ve – you’ve heard the testimony by Mr.
           Marceau and the other experts with respect to
           their opinions about application of [the
           Manual on Uniform Traffic Control Devices].
           Do you have any reasons to disagree with
           their opinions?



                          -5-
                   HOLLAND V. FRENCH

                    Opinion of the Court



[Lewis]:   . . . And when I went to t[h]is location in 2014
           prior to the accident, I left there with the
           impression that this is safe. I can see this stop
           sign. . . . So, do I disagree with what’s been –
           what’s been said? I can’t think of anything I
           disagree with. . . .

[NCDOT]:   But I mean, they opined the intersection
           ahead sign should have been placed and the
           supplemental sign should have been
           protected. I mean, do you agree with that?

[Lewis]:   Could you say that again?

[NCDOT]:   Yes. They opined that the stop ahead sign
           should have been placed.

[Lewis]:   Again, I don’t know the history behind it, so
           it’s difficult for me to say what the reasons
           were for it being there to begin with.

[NCDOT]:   No, I mean, the stop ahead sign. They say
           that it should have been placed by NCDOT,
           the experts --

[Lewis]:   The stop -- the stop ahead sign?

[NCDOT]:   Correct.

[Lewis]:   I’m sorry. I thought you were referring to
           supplemental.

[NCDOT]:   Yeah.

[Lewis]:   The stop ahead sign, no, it -- it doesn’t – it’s not
           necessary for it to be placed because the
           visibility is to that primary stop sign. I have -
           - you know, but the time I saw the
           intersection, I had no reason to -- to add it.



                           -6-
                                  HOLLAND V. FRENCH

                                   Opinion of the Court



             ...

             [NCDOT]:       They also opined about NCDOT -- they opined
                            about the placement of the right-hand stop
                            sign. That it -- the way it was placed it was
                            closer to the woods, not as close to Red -- Red
                            Road and that created the visibility
                            conspicuity issue. Do you agree with that?

             [Lewis]:       No.

(Emphasis added).

      When direct examination of Lewis concluded, Plaintiff requested, out of the

presence of the jury, to be allowed to question Lewis with respect to Exhibit 37, which

comported with the trial court's ruling regarding subsequent remedial measures

evidence. Lewis prepared Exhibit 37 after the accident, and the report stated that

the stop sign was “too far out” and needed to be “move[d] in closer” to the road “for

better sight distance.”     Plaintiff sought to use that report to impeach Lewis’s

testimony on direct examination. After hearing arguments on the issue, the trial

court allowed Plaintiff to proceed with cross-examination of Lewis, and to use Exhibit

37 in doing so, while noting and overruling NCDOT’s standing objection.

      On cross-examination, Lewis further testified as follows:

             [Plaintiff]:   How many times did you tell this jury that
                            there was nothing wrong with that stop sign
                            to the right?

             [Lewis]:       More than once.

             [Plaintiff]:   How many times did you estimate you told the


                                          -7-
                                   HOLLAND V. FRENCH

                                     Opinion of the Court



                             jury there was nothing wrong with that stop
                             sign to the right?

              [Lewis]:       I don't recall how many times.

              [Plaintiff]:   I had seven or eight. Is that about right?

              [Lewis]:       I - - I don’t recall. I would say that's fair.

              [Plaintiff]:   How many times did you tell this jury there's
                             not [a] visibility issue with that stop sign on
                             the right?

              [Lewis]:       Several times.

              [Plaintiff]:   How many times did you tell that jury that
                             you didn’t see any reason that he didn’t [see]
                             that sign?

              [Lewis]:       I don’t know what the circumstances were in
                             this crash. I could not find a reason, you know,
                             why he wouldn’t have seen the sign.

              [Plaintiff]:   How many times did you tell the jury there
                             was no sight distance issue in this case?

              [Lewis]:       Several times.

       Plaintiff then questioned Lewis regarding Exhibit 37. Lewis acknowledged

Exhibit 37 referred to the stop sign at issue, he made the handwritten notations on

Exhibit 37, and those notations were made after he went to the scene of the accident.

According to Lewis, he wrote the following on Exhibit 37: “northbound stop sign too

far out [on Red Road]”2 (the commonly used name for the road); an underlined “Yes!”


       2  The phrase “on Red Road” does not appear on Exhibit 37, but Lewis confirmed that his
notation “northbound stop sign too far out” referred to “on Red Road.”

                                              -8-
                                 HOLLAND V. FRENCH

                                  Opinion of the Court



next to that first opinion; and “move in closer to State Road 1417 for better sight

distance.” In addition, Lewis testified he believed the stop sign was “too far out to

the right.” Lewis also acknowledged he knew about the handwritten notations on

Exhibit 37 when he testified during his direct examination testimony.

      The jury found both French and NCDOT negligent and awarded Plaintiff

$800,000.00 in damages. NCDOT timely appeals.

                                     ANALYSIS

      On appeal, NCDOT argues the trial court erred in admitting Exhibit 37 into

evidence, and that Plaintiff’s use of the exhibit in enlarged, poster form was

misleading and prejudicial. Exhibit 37 is Lewis’s 2016 post-accident report, which

contains hand-written notations stating the stop sign was “too far out [on Red Road]”

and should be “move[d] in closer to [Red Road] for better sight distance[.]” To support

its argument of erroneous admission of the report, NCDOT argues (1) Exhibit 37 was

inadmissible evidence of subsequent remedial measures pursuant to Rule 407 of the

Rules of Evidence, and (2) the probative value of Exhibit 37, which the trial court

admitted for impeachment, was substantially outweighed by the danger of unfair

prejudice pursuant to Rule 403 of the Rules of Evidence. We analyze both arguments

and also perform a Rule 401 analysis of whether Exhibit 37 constituted proper,

relevant impeachment evidence.

                                    A. Rule 407



                                         -9-
                                  HOLLAND V. FRENCH

                                   Opinion of the Court



1. Standard of Review

      First, we examine whether Exhibit 37 was a subsequent remedial measure

susceptible to exclusion under Rule 407. Our precedent does not clearly provide the

standard of review for Rule 407; however, an analysis of our past cases shows that de

novo review has consistently been used. As a result, we review the trial court’s Rule

407 determination de novo.

      In general, appellate courts review a trial court’s evidentiary rulings according

to an abuse of discretion standard. Gen. Elec. Co. v. Joiner, 522 U.S. 136, 141, 139 L.

Ed. 2d 508 (1997) (“We have held that abuse of discretion is the proper standard of

review of a district court’s evidentiary rulings.”); see also Sloan v. Miller Bldg. Corp.,

128 N.C. App. 37, 45, 493 S.E.2d 460, 465 (1997) (holding that “admission of

[evidence] . . . [is] addressed to the sound discretion of the trial court and may be

disturbed on appeal only where an abuse of such discretion is clearly shown”).

Additionally, “[e]videntiary errors are harmless unless a defendant proves that

absent the error a different result would have been reached at trial.”           State v.

Ferguson, 145 N.C. App. 302, 307, 549 S.E.2d 889, 893 (2001).

      However, in multiple cases, when ruling on issues involving Rule 407, we have

considered the matter anew and substituted our own judgment regarding a trial

court’s evidentiary ruling involving Rule 407. In those cases, we applied de novo

review, without explicitly saying so.



                                          - 10 -
                                   HOLLAND V. FRENCH

                                    Opinion of the Court



      For example, the following review of the record took place in Smith v. N.C.

Dept. of Nat. Res. & Cmty. Dev.:

             Finally, plaintiff contends the Commissioner erred in
             failing to admit evidence of subsequent remedial measures
             shown in exhibits number 9 through 18 and discussed in
             exhibit number 29. As plaintiff correctly points out, it is
             unclear from the transcript of the proceedings whether or
             not exhibit 29 was admitted into evidence. For the
             purposes of this argument, we will assume that it was not.
             Plaintiff argues the exhibits were admissible under Rules
             407 and 803(8) of the North Carolina Rules of Evidence.
             According to Rule 407, evidence of subsequent remedial
             measures is not admissible to prove negligence or culpable
             conduct, but such evidence may be offered for other
             purposes such as ‘proving ownership, control, or feasibility
             of precautionary measures, if those issues are
             controverted, or impeachment.’ N.C.G.S. § 8C-1, Rule 407
             (1992). Rule 803(8) provides that public records and
             reports are an exception to the hearsay rule. § 8C-1, Rule
             803(8) (1992).

             Exhibits 9 through 18 are photographs of signs, railings
             and stairways constructed around the area of Beauty Falls
             after Richard Smith’s death. Plaintiff argues they were
             admissible under Rule 407 because the State contested the
             feasibility of precautionary measures. We disagree. . . .
             [T]he park superintendent[] testified that the park could
             not be made “safe,” but admitted that it could be made
             “safer” and mentioned several examples of possible
             precautionary measures. We find that the evidence was
             properly excluded under Rule 407, because the State did
             not challenge the feasibility of precautionary measures,
             nor did it contest ownership or control of the area.

             Alternatively, plaintiff argues the evidence serves to
             impeach the State’s contentions that the area could not be
             made safe, claiming that the new railings and sign now
             render that area completely safe. We find this position to


                                           - 11 -
                               HOLLAND V. FRENCH

                                 Opinion of the Court



            be unsupported by the evidence. The fact that no accidents
            have occurred since the safety measures were put in place
            does not prove that accidents will not happen at Beauty
            Falls in the future. We believe the Commissioner correctly
            concluded that exhibits 9 through 18 were inadmissible.

Smith v. N.C. Dept. of Nat. Res. & Cmty. Dev., 112 N.C. App. 739, 746, 436 S.E.2d
878, 883 (1993) (emphasis added).

      We also performed a de novo review in Benton v. Hillcrest Foods, Inc.:

            Plaintiffs concede that the instructions to security guards
            were created after the shootings in issue. However,
            plaintiffs argue that the instructions, which state that the
            security guards should lock the door in the event of a
            disturbance in the parking lot, show the feasibility of
            precautionary measures and would have impeached
            defendants’ testimony that there was no reason to lock the
            front door of the restaurant which was open twenty-four
            hours a day.

            A witness for defendant stated, ‘There’s no reason to lock
            the door.’ However, testimony that there is no reason to
            lock the door does not address the feasibility of locking the
            door. Instead, the statement refers to the perceived lack of
            necessity to do so. Therefore, whether or not it would have
            been possible to lock the door was not controverted, and
            evidence that such a measure would have been feasible is
            not admissible under Rule 407.

Benton v. Hillcrest Foods, Inc., 136 N.C. App. 42, 53, 524 S.E.2d 53, 61 (1999).

Immediately after that treatment of Rule 407, we stated “[w]hether to exclude

evidence under Rule 403 is within the sound discretion of the trial court.” Id.

(emphasis added).




                                        - 12 -
                                HOLLAND V. FRENCH

                                  Opinion of the Court



      Further, in Lane v. R.N. Rouse & Co., after explicitly stating that the standard

of review concerning admission of evidence of similar circumstances is abuse of

discretion, we did not mention that standard of review when examining a trial court’s

Rule 407 ruling:

             Finally, Rouse assigns error to the trial court’s admission
             of measures taken by Rouse, immediately following
             decedent's death, to cover the floor openings with plywood.

             When, after an event, measures are taken which, if taken
             previously, would have made the event less likely to occur,
             evidence of the subsequent measures is not admissible to
             prove negligence or culpable conduct in connection with the
             event. This rule does not require the exclusion of evidence
             of subsequent measures when offered for another purpose,
             such as proving ownership, control, or feasibility of
             precautionary measures, if those issues are controverted,
             or impeachment. N.C. R. Evid. 407.

             Here, Rouse argued repeatedly that it had no control of the
             construction site on the day of the accident. Rouse’s
             witnesses also questioned the feasibility of covering the
             floor openings. However, we agree with the trial court that
             evidence of Rouse’s actions in placing covers over the
             openings immediately after decedent’s fall was admissible
             as evidence of Rouse’s control of the work site on the day of
             the accident and of the feasibility of taking that
             precautionary measure.

Lane v. R.N. Rouse & Co., 135 N.C. App. 494, 498-99, 521 S.E.2d 137, 140 (1999)

(alterations omitted).

      In reviewing our precedent, we have performed de novo review of trial courts’

Rule 407 rulings without expressly identifying the standard of review. We now



                                         - 13 -
                                 HOLLAND V. FRENCH

                                  Opinion of the Court



perform a de novo review of the Record to determine whether Plaintiff offered the

evidence as a subsequent remedial measure, and whether the evidence was

admissible.

2. Subsequent Remedial Measures

      “According to Rule 407, evidence of subsequent remedial measures is not

admissible to prove negligence or culpable conduct, but such evidence may be offered

for other purposes such as ‘proving ownership, control, or feasibility of precautionary

measures, if those issues are controverted, or impeachment.’” Smith, 112 N.C. App.

at 746, 436 S.E.2d at 883 (quoting N.C.G.S. § 8C-1, Rule 407 (1992)). This general

exclusion of subsequent remedial measures stems from the rationale that

“[p]recautions against the future cannot be considered as an admission of actionable

negligence in the past.” McMillan v. Atlanta & C. Air Line Ry. Co., 172 N.C. 853,

855, 90 S.E. 683, 685 (1916). A post-accident report containing recommendations for

improvements is excluded under Rule 407. Smith, 112 N.C. App. at 746-47, 436
S.E.2d at 883. Post-incident written notes containing instructions are also excluded

under Rule 407. Benton, 136 N.C. App. at 53, 524 S.E.2d at 61.

      After reviewing the Record and Lewis’s testimony, we agree with the trial

court’s ruling that Lewis’s notes in Exhibit 37 concerning the sign’s placement (“stop

sign too far out”) and whether he believed the sign needed to be relocated (“move in

closer to SR 1417 for better sight distance”) qualified as subsequent remedial



                                         - 14 -
                                 HOLLAND V. FRENCH

                                   Opinion of the Court



measures excludable under Rule 407, unless an appropriate exception applied. See

Benton, 136 N.C. App. at 53, 524 S.E.2d at 61 (holding that written instructions to

security guards after a shooting were excluded under Rule 407). Lewis’s notes in

Exhibit 37 were made after the traffic collision at issue. In this post-accident report,

Lewis made a professional recommendation to move the stop sign, which “would have

made the event less likely to occur” if it had been made before the accident and in

conjunction with actual movement of the sign. N.C.G.S § 8C-1, Rule 407 (2019).

Generally, these notes and post-accident reports should be excluded under Rule 407.

Smith, 112 N.C. App. at 746-47, 436 S.E.2d at 883.

      However, Rule 407 instructs further that evidence of subsequent remedial

measures may not serve as a bar to evidence introduced to impeach:

             When, after an event, measures are taken which, if taken
             previously, would have made the event less likely to occur,
             evidence of the subsequent measures is not admissible to
             prove negligence or culpable conduct in connection with the
             event. This rule does not require the exclusion of evidence
             of subsequent measures when offered for another purpose,
             such as . . . impeachment.

N.C.G.S § 8C-1, Rule 407 (2019) (emphasis added). If Plaintiff properly offered the

notes in Lewis’s post-accident report for impeachment purposes, Rule 407 does not

prohibit the admission of Lewis’s notes in his post-accident report and no longer

applies.   We examine whether Plaintiff properly offered Lewis’s notes for

impeachment purposes.



                                          - 15 -
                                 HOLLAND V. FRENCH

                                   Opinion of the Court



                                     B. Rule 401

1. Relevance

      Next, we examine whether Lewis’s testimony was offered for a proper, relevant

purpose, to wit: impeachment. “The admissibility of evidence [under N.C.G.S. § 8C-

1, Rule 401 (2017)] is governed by a threshold inquiry into its relevance. In order to

be relevant, the evidence must have a logical tendency to prove any fact that is of

consequence in the case being litigated.” State v. Holmes, 263 N.C. App. 289, 302,

822 S.E.2d 708, 720 (2018), review denied, 372 N.C. 97, 824 S.E.2d 415 (2019). “Trial

court rulings on relevancy technically are not discretionary.” Id. “Whether evidence

is relevant is a question of law . . . [and] we review the trial court’s admission of the

evidence de novo.” State v. Kirby, 206 N.C. App. 446, 456, 697 S.E.2d 496, 503 (2010).

Even though we review these rulings de novo, we give “great deference on appeal” to

trial court rulings regarding whether evidence is relevant. State v. Allen, 828 S.E.2d
562, 570 (N.C. Ct. App. 2019), appeal dismissed, review denied, 373 N.C. 175, 833
S.E.2d 806 (2019).

      Here, the trial court determined Exhibit 37 was relevant for impeachment

purposes, and the deferential standard of Rule 401 informs our approach in reviewing

the relevancy of evidence for impeachment under Rule 407. State v. Stewart, 231
N.C. App. 134, 139, 750 S.E.2d 875, 878 (2013). Lewis’s notes concerning the sign’s

placement, and whether he believed the sign was in the safest place for visibility on



                                          - 16 -
                                 HOLLAND V. FRENCH

                                   Opinion of the Court



Red Road, had a logical tendency to prove the veracity of his testimony concerning

whether the sign at issue in this case should have been placed in a different location.

Lewis’s notes also had a logical tendency to make his testimony more or less

believable to the jury.

2. Impeachment Purposes

      A longstanding principle within our jurisprudence provides that “[t]he primary

purpose of impeachment is to reduce or discount the credibility of a witness for the

purpose of inducing the jury to give less weight to his testimony in arriving at the

ultimate facts in the case.” State v. Bell, 249 N.C. 379, 381, 106 S.E.2d 495, 498 (1959)

(quoting State v. Nelson, 200 N.C. 69, 72, 156 S.E. 154, 156 (1930)); see also State. v.

Shuler, 841 S.E.2d 607, 610 (N.C. Ct. App. 2020). “Impeachment evidence has been

defined as evidence used to undermine a witness’s credibility, with any circumstance

tending to show a defect in the witness’s perception, memory, narration or veracity

relevant to this purpose.” State v. Gettys, 243 N.C. App. 590, 595, 777 S.E.2d 351,

356 (2015) (emphasis added) (quoting State v. Allen, 222 N.C. App. 707, 721, 731
S.E.2d 510, 520 (2012)).

      The opposing party can impeach by offering evidence of that witness’s prior

inconsistent statements. State v. Anderson, 88 N.C. App. 545, 548, 364 S.E.2d 163,

165 (1988). Plaintiff concedes the inability to call Lewis as an adverse witness for the

sole purpose of introducing Exhibit 37. Had NCDOT not called Lewis as a witness,



                                          - 17 -
                                 HOLLAND V. FRENCH

                                   Opinion of the Court



Exhibit 37 would not have been admissible. However, NCDOT chose to call Lewis as

a witness, and we examine the Record for testimonial inconsistencies permitting

Plaintiff to use Exhibit 37 for the purpose of undermining Lewis’s credibility.

      On direct examination, Lewis testified that when he went to the intersection

“[he] didn’t see an issue safety-wise . . . there wasn’t a sight distance issue to the

primary stop sign on the right-hand side.” More specifically, he testified he did not

see any visibility issues regarding the stop sign, the placement of the stop sign was

safe, and he could see the stop sign. Lewis explicitly disagreed with the opinions of

Marceau, Barrett, and Sutton, all retained experts who testified in the same capacity

that the placement of the stop sign created a “visibility conspicuity issue.”

      Prior to Plaintiff’s introduction of Exhibit 37 on cross-examination, Lewis

confirmed he had already told the jury “several times” that “there was nothing wrong

with that stop sign to the right,” there was “no[] visibility issue with th[e] stop sign

on the right,” and that he “could not find a reason . . . why [French] wouldn’t have

seen the sign.” This testimony directly conflicts with Lewis’s notation on Exhibit 37,

which states the stop sign was “too far out [on Red Road]” and should be “move[d] in

closer to [Red Road] for better sight distance.” The notations on Exhibit 37 directly

conflict with Lewis’s testimony on direct and cross-examinations and tend to discredit

his testimonial account of his 2016 inspection. Exhibit 37 and the corresponding

testimony    on   cross-examination     were       admissible   impeachment     evidence



                                          - 18 -
                                 HOLLAND V. FRENCH

                                   Opinion of the Court



notwithstanding the general prohibition of evidence of subsequent remedial

measures. The trial court did not err in admitting Exhibit 37 for impeachment.

      NCDOT asks us to rely on Benton, where we placed limits on a plaintiff’s ability

to cross-examine defense witnesses with evidence of subsequent remedial measures.

Benton, 136 N.C. App. at 53, 524 S.E.2d at 61. There, a patron was shot and killed

during an altercation at a restaurant, and an eyewitness for the defense testified,

“[t]here’s no reason to lock the door.” Id. The plaintiff attempted to contradict this

testimony by introducing evidence of written instructions, created after the incident,

directing security guards to lock the door in case of disturbances in the parking lot.

Id. at 52-53, 523 S.E.2d at 60-61. We affirmed the trial court’s decision to exclude

evidence of the written instructions to contradict the witness; the witness’s testimony

did not address the feasibility of locking the door, an uncontroverted issue, and

instead referred only to his perceived lack of necessity of doing so during the incident.
Id.

      Benton is distinguishable from the present case, and NCDOT’s reliance on

Benton is misplaced. Our conclusion regarding Rule 407 in Benton turned on whether

the parties controverted the feasibility of taking precautionary measures, which is

another exception under Rule 407. Id. at 53, 524 S.E.2d at 61. In Benton, we only

discussed impeachment in passing and in relation to proving feasibility. Id. The

written instructions, which were adopted after the shooting, were not relevant to



                                          - 19 -
                                   HOLLAND V. FRENCH

                                    Opinion of the Court



“show a defect in the witness’s perception, memory, narration or veracity” of an

eyewitness account of the shooting. Gettys, 243 N.C. App. 590 at 595, 777 S.E.2d at

356.   Unlike the evidence of subsequent remedial measures at issue in Benton,

Exhibit 37 is relevant to show a defect in Lewis’s perception, memory, and narration,

as well as the veracity of his testimony, concerning the safety inspection he conducted

following the accident. See Benton, 136 N.C. App. at 53, 524 S.E.2d at 61.

       NCDOT also contends “[t]he impeachment exception applies when a party

initiates the purported testimonial inconsistency and thereby tries to gain an unfair

advantage by exploiting the exclusionary provision of Rule 407.” To support this

assertion, NCDOT cites cases in which evidence of subsequent remedial measures

was admissible to impeach a witness who inaccurately described the condition at the

time of the accident or asserted the condition was repaired before the accident. See

Tise v. Town of Thomasville, 151 N.C. 281, 65 S.E 1007 (1909); Mintz v. Atlantic Coast

Line R. Co., 236 N.C. 109, 72 S.E.2d 38 (1952). NCDOT also cautions if we allow

Plaintiff to impeach Lewis’s testimony with a report that reflects a change in his

“engineering judgment” based on new “available pertinent information,” then the

exception will swallow the rule.

       While NCDOT cites cases demonstrating how trial courts apply the

impeachment exception to combat patently false testimony, it fails to cite any

authority limiting application of the impeachment exception to these exclusive



                                           - 20 -
                                 HOLLAND V. FRENCH

                                   Opinion of the Court



purposes. Adoption of such a narrow interpretation of the impeachment exception

would actually impermissibly broaden the Rule 407 prohibition of evidence of

subsequent remedial measures, which does not allow defendants in negligence cases

to “avail themselves of the [prohibition on remedial measures evidence] for the

purposes of preventing a fair and full disclosure of pertinent facts not tending to

establish negligence.” Pearson v. Harris Clay Co., 162 N.C. 224, 226, 78 S.E. 73, 74

(1913). When the Record discloses that a defense witness, on direct examination,

testifies about conditions prior to an accident or injury, which Lewis testified to in

this case, it is proper on cross-examination to contradict that witness’s assertion with

evidence directly controverting the witness’s testimony. Jefferson v. City of Raleigh,

194 N.C. 479, 482, 140 S.E. 76, 77 (1927); see generally Tise, 151 N.C. 281, 65 S.E.
1007.

        Plaintiff’s use of Exhibit 37 on cross-examination was proper, relevant

impeachment—NCDOT called Lewis as a witness, and Exhibit 37 contradicted

Lewis’s testimony and undermined his credibility. Rule 407 does not exclude Exhibit

37 for such a use, despite the general prohibition of evidence of subsequent remedial

measures.     The impeachment exception to Rule 407 applies, and Plaintiff’s

impeachment of Lewis with his own report constituted relevant evidence. Next, we

examine whether Rule 403 would prohibit the use of Exhibit 37, despite it being

proper, relevant impeachment evidence excepted from Rule 407’s general prohibition.



                                          - 21 -
                                HOLLAND V. FRENCH

                                  Opinion of the Court



                                    C. Rule 403

      NCDOT argues the trial court should have excluded Exhibit 37 because its

probative value was substantially outweighed by the danger of unfair prejudice and

misleading the jury. We disagree. The trial court did not abuse its discretion in

allowing the evidence under Rule 403.

       “Rule 403’s balancing test mandates the exclusion of prejudicial or otherwise

inapplicable evidence when ‘its probative value is substantially outweighed’ by its

prejudicial or inapplicable nature.” State v. Alonzo, 261 N.C. App. 51, 59, 819 S.E.2d
584, 590 (2018) modified on other grounds, 373 N.C. 437, 838 S.E.2d 354 (2020).

“Relevant evidence ‘may be excluded if its probative value is substantially outweighed

by the danger of unfair prejudice, confusion of the issues or misleading the jury[.]’”

State v. Smith, 263 N.C. App. 550, 566, 823 S.E.2d 678, 689 (2019) (quoting N.C.G.S.

§ 8C-1, Rule 403 (2019)).     We note that “the balance under Rule 403 favors

admissibility of probative evidence.” State v. Peterson, 179 N.C. App. 437, 460, 634
S.E.2d 594, 612 (2006).

      “We review a trial court’s decision to exclude evidence under Rule 403 for abuse

of discretion. An abuse of discretion results when ‘the court’s ruling is manifestly

unsupported by reason or is so arbitrary that it could not have been the result of a

reasoned decision.’” State v. Triplett, 368 N.C. 172, 178, 775 S.E.2d 805, 809 (2015)

(quoting State v. Whaley, 362 N.C. 156, 160, 655 S.E.2d 388, 390 (2008)).



                                         - 22 -
                                HOLLAND V. FRENCH

                                  Opinion of the Court



      Exhibit 37 was highly probative to whether Lewis’s testimony was credible

concerning the stop sign’s placement. Lewis prepared the report in Exhibit 37, but

his testimony at trial contradicted what he wrote in it. We also note the proper

purpose of the direct impeachment; Lewis was not collaterally attacked with a report

he did not compose.

      NCDOT argues that Benton v. Hillcrest Foods, Inc. should guide our analysis

regarding Rule 403 balancing in the present case. Benton, 136 N.C. App. at 53, 524

S.E.2d at 61. In Benton, we reviewed a trial court’s Rule 403 exclusion of evidence in

the form of written instructions to restaurant security guards, given after a

confrontation between patrons, to “lock the door in the event of a disturbance in the

parking lot.” Id. We held “that the proffered evidence [wa]s of slight probative value

and present[ed] a danger that the jury would be unfairly prejudiced against [the]

defendant for not having taken the remedial measure earlier.” Id. Unlike the low

probative value of post-confrontation written instructions to security guards in

Benton, Lewis’s 2016 inspection notes were highly probative, as they were evidence

of his opinion concerning the safety and need for improvement of the stop sign’s

placement, and contradicted the opinion he later provided before the jury. The risk

of unfair prejudice to NCDOT was low. Here, the trial court did not abuse its

discretion.

                             D. Limiting Instruction



                                         - 23 -
                                 HOLLAND V. FRENCH

                                   Opinion of the Court



      NCDOT also argues the trial court committed reversible error because it failed

to issue a limiting instruction, after Plaintiff’s closing argument, restricting Exhibit

37 to its proper scope.    During closing argument, Plaintiff argued that all the

evidence, including Exhibit 37 and Lewis’s related testimony, proved NCDOT’s

negligence was the proximate cause of an accident that “killed a nice lady.” According

to NCDOT, Plaintiff also argued Lewis’s testimony and opinions regarding the safety

of the stop sign placement were “dishonest,” “untruthful,” and “could not be trusted.”

      NCDOT was entitled, upon request, to an instruction limiting the jury’s

consideration of Exhibit 37 to its proper scope. Rule 105 of the North Carolina Rules

of Evidence provides:

             When evidence which is admissible as to one party or for
             one purpose but not admissible as to another party or for
             another purpose is admitted, the court, upon request, shall
             restrict the evidence to its proper scope and instruct the
             jury accordingly.

N.C.G.S. § 8C-1, Rule 105 (2019). “The admission of evidence which is competent for

a restricted purpose without limiting instructions will not be held error in the absence

of a request by the defendant for such limiting instructions.” State v. Love, 152 N.C.

App. 608, 617, 568 S.E.2d 320, 326 (2002). Additionally, “[counsel have] wide latitude

in arguing their cases to the jury, and have the right to argue every phase of the case

supported by the evidence, and to argue the law as well as the facts.” Jenkins v.

Harvey C. Hines Co., 264 N.C. 83, 91, 141 S.E.2d 1, 6 (1965).



                                          - 24 -
                                 HOLLAND V. FRENCH

                                  Opinion of the Court



      Although Plaintiff’s reference to Exhibit 37 and Lewis’s related testimony

conceivably had the potential to have the jury consider the evidence for an improper

purpose, NCDOT failed to request a limiting instruction. In light of impeachment

evidence discrediting Lewis’s testimony, Plaintiff had wide latitude to argue Lewis’s

testimony and opinions regarding the safety of the stop sign placement were

“dishonest,” “untruthful,” and “could not be trusted.”

      The trial court did not commit reversible error by not issuing a limiting

instruction, because NCDOT failed to request an instruction limiting the jury’s

consideration of Exhibit 37 to its proper scope.

                                   CONCLUSION

      Exhibit 37 was a subsequent remedial measure under Rule 407, but fell into

the exception in Rule 407 as impeachment evidence and was properly admitted under

Rules 407 and 401.       Exhibit 37 was relevant evidence contradicting Lewis’s

perception, memory, or narration, or the veracity of his testimony on direct

examination, and the trial court did not abuse its discretion in concluding the

probative value was not substantially outweighed by the danger of unfair prejudice.

NCDOT failed to request a limiting instruction in accordance with Rule 105

concerning Exhibit 37, and Plaintiff was allowed to make arguments concerning

Exhibit 37, upon its proper admission.

      NO ERROR.



                                         - 25 -
                        HOLLAND V. FRENCH

                          Opinion of the Court



Judge DILLON concurs in result with separate opinion.

Judge TYSON concurs in part and dissents in part, with separate opinion.




                                 -2-
 No. COA19-498 – Holland v. French.


      DILLON, Judge, concurring in result.


      This matter involves a fatal car accident occurring at an intersection in 2016,

where the driver at fault ran a stop sign. After the accident, the North Carolina

Department of Transportation (“NCDOT”) sent Mr. Lewis (one of its engineers) to the

intersection to make a post-accident report. In his report, Mr. Lewis recommended

that the NCDOT take remedial action to make the stop sign more obvious to

approaching drivers.

      At trial, Plaintiff called experts who testified that the NCDOT had been

negligent in the placement of the stop sign prior to the accident.

      During the NCDOT’s case in defense, the NCDOT chose to call Mr. Lewis to

refute Plaintiff’s experts. The NCDOT’s counsel elicited from Mr. Lewis his opinion

that the NCDOT had not been negligent in locating the stop sign prior to the accident.

Specifically, Mr. Lewis testified that he had visited the intersection in 2014, two years

prior to the accident, and that, based on his 2014 visit, it was his opinion that the

stop sign was in a safe location. During Plaintiff’s cross-examination of Mr. Lewis,

Plaintiff questioned him about his visit to the intersection in 2016, shortly after the

accident. Over the NCDOT’s objection, Plaintiff introduced Mr. Lewis’ post-accident

report into evidence to impeach his testimony.

      The jury returned a verdict in favor of Plaintiff, finding the NCDOT negligent.
                                  HOLLAND V. FRENCH

                              DILLON, J., concurring in result



      On appeal, the NCDOT argues that Mr. Lewis’ post-accident report should not

have been admitted, based on Rule 407 of our Rules of Evidence, which generally

excludes evidence that the defendant took remedial measures after an accident to

make its property safer. See N.C. Gen. Stat § 8C-1, Rule 407 (2016). Indeed, Rule

407 recognizes that actions by a property owner after an accident to make its property

safer is not an admission that the owner had been negligent in keeping its property

safe at the time of the accident. Id.

      I concur with the result in this case that the trial court did not commit

reversible error in admitting the report into evidence based on the reasoning below.

      Mr. Lewis’ report at issue contains this written notation:

             STOP SIGN TOO FAR OUT. MOVE IN CLOSER TO [THE
             INTERSECTION] FOR BETTER SIGHT DISTANCE.

This notation was circled. Outside this circled notation was written “YES!”

      The above notation contains two different statements by Mr. Lewis, which I

address separately.

      The first statement – “STOP SIGN TOO FAR OUT” – could reasonably be

interpreted as Mr. Lewis’ opinion that the stop sign was not in a safe location at the

time of the accident . . . that the sign was situated “too far” from the intersection. As

such, I conclude that the statement was properly admitted for impeachment




                                             2
                                        HOLLAND V. FRENCH

                                   DILLON, J., concurring in result



purposes, irrespective of whether it falls within Rule 407.3 The statement could be

interpreted as a direct contradiction of the opinion Mr. Lewis offered during his in-

court testimony that the stop sign was not negligently placed.

        It was the NCDOT who decided to call Mr. Lewis as a witness. Accordingly,

Plaintiff had the right to impeach Mr. Lewis regarding any testimony he gave on

direct examination with out-of-court statements he had made to the contrary,

including any such statements contained in his post-accident report.                           Had the

NCDOT not called Mr. Lewis, this first statement probably would not have come in

to evidence.      Accordingly, the trial court correctly allowed this statement in to

evidence.

        The second statement in the report is Mr. Lewis’ recommendation that the stop

sign be “move[d] closer to [the intersection] for better sight distance[.]” I agree with

my colleagues that this second statement, standing alone, clearly falls within Rule

407. However, unlike the first statement, this second statement does not contradict

anything Mr. Lewis testified to during his direct testimony. He never testified that

he had not recommended the stop sign be moved after his 2016 visit. Accordingly, I

conclude the statement was inadmissible.




        3  It could be argued that this first statement, standing alone, falls outside of Rule 407 in that
it does not suggest remedial action. But it could be argued that the statement falls within Rule 407,
since it is part of a report commissioned by the NCDOT which recommends that remedial action be
taken. However, even if the statement falls within Rule 407, it is still admissible, as Rule 407 allows
evidence of remedial action to be admitted if properly offered for impeachment purposes.

                                                    3
                                  HOLLAND V. FRENCH

                              DILLON, J., concurring in result



        However, any error in allowing the second statement into evidence was not

prejudicial to the NCDOT. Admittedly, Mr. Lewis’ recommendation that the stop

sign should be moved to make it safer, though not an admission that the stop sign

was not safe to begin with, does suggest to the jury that Mr. Lewis believed that the

NCDOT had been negligent in its original placement of the stop sign. But, here, the

jury already heard evidence suggesting that Mr. Lewis thought the stop sign was not

in a safe location and that he thought it had been placed “too far” from the

intersection. It is almost certain that, based on this first statement alone, the jury

already assumed that Mr. Lewis thought remedial action was required. It is unlikely

that the second statement – where he actually recommends remedial action – was

crucial in swaying the jury to find the NCDOT negligent.

        The NCDOT extensively cites to Benton v. Hillcrest Foods, Inc., 136 N.C. App.
42, 524 S.E.2d 53 (1999) to support its position that the trial court committed

reversible error. Benton is an instructive case on the nuances of the impeachment

exception of the Rule 407 exclusion, but that case does not contradict my position

here.   In Benton, a restaurant patron’s estate sued the restaurant for failing to

maintain a safe environment after the decedent was fatally shot. Id. at 46, 524 S.E.2d

at 57. After losing at trial, the estate appealed, arguing that the trial court incorrectly

disallowed evidence that the restaurant had issued written instructions to its security

guards, post-shooting, that the restaurant doors should be locked whenever trouble



                                             4
                                  HOLLAND V. FRENCH

                              DILLON, J., concurring in result



was detected outside. Id. at 53, 524 S.E.2d at 61. Our Court affirmed, concluding

that the written instructions were Rule 407 evidence and that the instructions did

not contradict evidence offered by the restaurant that “there was no reason to lock

the front door.” Id. at 53, 524 S.E.2d at 61. In rejecting the estate’s argument, Judge

(future Justice) Timmons-Goodson, writing for our Court, noted that the restaurant’s

post-shooting instructions to lock the door when danger was detected outside would

have only served as impeachment testimony had the restaurant’s witness testified

that it was not feasible to lock the door:

             However, testimony that there is no reason to lock the door
             does not address the feasibility of locking the door.
             Instead, the statement refers to the perceived lack of
             necessity to do so. Therefore, whether or not it would have
             been possible to lock the door was not controverted, and
             evidence that such a measure would have been feasible is
             not admissible under Rule 407.

Id. at 53, 524 S.E.2d at 61. If, however, the written instructions had contained a

statement that the restaurant owners thought they had acted imprudently in not

having a policy to lock the doors, perhaps that statement would have been admissible

to impeach the suggestion by the restaurant’s witness that the restaurant saw no

need to lock the doors.

      I conclude that the NCDOT received a fair trial, free from reversible error.




                                             5
 No. 19-498 – Holland v. French


       TYSON, Judge, concurring in part and dissenting in part.


                                     I. Background

       Shirley Davis Pendergrass died from injuries sustained during a car accident

on 4 April 2016.     Donnie George Holland qualified as executor for her estate

(“Plaintiff”).   He filed a wrongful death action against Richard Allan French

(“French”) for his alleged failure to stop at a stop sign at the intersection of Castalia

and Red Roads in Nash County.

       French asserted a third-party claim against the North Carolina Department of

Transportation (“NCDOT”). Plaintiff was allowed to amend its complaint to bring

direct causes of action against NCDOT for negligently installing traffic control

devices on Red Road.       NCDOT asserted sovereign immunity in its answer to

Plaintiff’s amended complaint.

       Prior to trial, NCDOT also timely filed a motion in limine to prevent Plaintiff

and French from introducing evidence of its subsequent remedial measures. Plaintiff

asserted it was unaware of what witnesses NCDOT would call and who might be

subject to cross-examination. The court preliminarily ruled counsel must refrain

from commenting on the remedial evidence in front of the jury until the parties

addressed the evidence.

       At trial, relevant to NCDOT, Plaintiff introduced testimony of two engineers,

Daren Marceau and Dr. Rollin Barrett. French presented one engineer, Mike Sutton.
                                   HOLLAND V. FRENCH

                    TYSON, J., concurring in part and dissenting in part

NCDOT presented testimony of Christopher Lewis, traffic engineer; Johnnie Paul

Hennings, accident reconstruction analyst; and Andy Brown, division traffic

engineer. After a hearing outside of the jury’s presence, the trial court ruled over

NCDOT’s objection Plaintiff would be allowed to cross-examine Lewis regarding an

aerial drawing and notes thereon he had prepared after the accident. His notes stated

the stop sign was too far out from and that it needed to be moved closer to the road

for better sight distance.   Plaintiff argued this evidence impeached Lewis’ prior

testimony.

      The jury returned a verdict and found French and NCDOT were negligent and

awarded $800,000 in damages. NCDOT appealed.

                                         II. Issue

      NCDOT argues the trial court erred by allowing Plaintiff to impeach Lewis

with Plaintiff’s Exhibit 37 in violation of Rule 407. N.C. Gen. Stat. § 8C-1, Rule 407

(2019). NCDOT also argues the trial court abused its discretion and prejudicially

erred by allowing this evidence to be admitted in violation of Rule 403. N.C. Gen.

Stat. § 8C-1, Rule 403 (2019).

                                 III. Standards of Review

      A trial court’s evidentiary rulings are generally reviewed by appellate courts

under an abuse of discretion standard. Gen. Elec. Co. v. Joiner, 522 U.S. 136, 141, 139
L. Ed. 2d 508, 516 (1997) (citations omitted) (“We have held that abuse of discretion

is the proper standard of review of a [trial] court’s evidentiary rulings.”); see also


                                             2
                                   HOLLAND V. FRENCH

                     TYSON, J., concurring in part and dissenting in part

Sloan v. Miller Bldg. Corp., 128 N.C. App. 37, 45, 493 S.E.2d 460, 465 (1997) (holding

that “admission of [evidence] . . . [is] addressed to the sound discretion of the trial

court and may be disturbed on appeal only where an abuse of such discretion is clearly

shown”). Additionally, regarding prejudice, “[e]videntiary errors are harmless unless

a defendant proves that absent the error a different result would have been reached

at trial.” State v. Ferguson, 145 N.C. App. 302, 307, 549 S.E.2d 889, 893 (2001).

      “Trial court rulings on relevancy technically are not discretionary.” Id.

“Whether evidence is relevant is a question of law . . . [and] we review the trial court’s

admission of the evidence de novo.” State v. Kirby, 206 N.C. App. 446, 456, 697 S.E.2d
496, 503 (2010); N.C. Gen. Stat. § 8C-1, Rule 401 (2019). Even though we review

relevancy rulings de novo, we give the trial court rulings regarding whether evidence

is relevant “great deference on appeal.” State v. Allen, __ N.C. App. __, __, 828 S.E.2d
562, 570 (2019), appeal dismissed, review denied, 373 N.C. 175, 833 S.E.2d 806 (2019).

      As the plurality opinion correctly notes: “We review a trial court’s decision to

exclude evidence under Rule 403 for abuse of discretion. An abuse of discretion

results when ‘the court’s ruling is manifestly unsupported by reason or is so arbitrary

that it could not have been the result of a reasoned decision.’” State v. Triplett, 368
N.C. 172, 178, 775 S.E.2d 805, 809 (2015) (quoting State v. Whaley, 362 N.C. 156, 160,

655 S.E.2d 388, 390 (2008)).

                                     IV. Jurisdiction




                                              3
                                  HOLLAND V. FRENCH

                    TYSON, J., concurring in part and dissenting in part

      NCDOT asserted sovereign immunity to a direct action against the state in its

answer to Plaintiff’s amended complaint. As sovereign immunity precludes suits

directly against the State and is jurisdictional unless expressly waived, this issue is

threshold before reaching the merits of NCDOT’s claims. In Batts v. Batts, 160 N.C.

App. 554, 586 S.E.2d 550 (2003), disc. rev. denied, 358 N.C. 153, 592 S.E.2d 553

(2004), this Court addressed this issue under a similar factual scenario.

      The plaintiff, Stacy Batts, was a passenger in a car operated by Shawan Batts.

Id. at 555, 586 S.E.2d at 551-52. The complaint alleged a stop sign controlling Mr.

Batts direction of travel was obstructed by tree limbs. Id. The complaint was filed

against Mr. Batts and the Town of Elm City. Id. Mr. Batts filed a crossclaim against

the Town of Elm City and a third-party complaint against NCDOT. Id. The plaintiff

then obtained permission of the trial court to amend her complaint to add NCDOT as

a defendant and to dismiss her claim against the Town of Elm City. Id. at 556, 586
S.E.2d at 552. The trial court denied NCDOT’s motion to dismiss the plaintiff’s

complaint based on sovereign immunity. Id.

      On appeal, NCDOT also contended proper jurisdiction of the plaintiff’s claim

was before the Industrial Commission pursuant to the Tort Claims Act. Id. at 557,

586 S.E.2d at 552-53. This Court affirmed the trial court’s denial of NCDOT’s motion

to dismiss. Id. at 559, 586 S.E.2d at 554.

      North Carolina Rule of Civil Procedure 14(c) provides that the State may be

joined as a third-party defendant notwithstanding the provisions of the Tort Claims


                                             4
                                   HOLLAND V. FRENCH

                     TYSON, J., concurring in part and dissenting in part

Act. N.C. Gen. Stat. § 1A-1, Rule14(c) (2019). Rule 14(a) provides that a plaintiff may

allege a claim against a third-party defendant arising of the transaction or occurrence

that is the subject matter of the plaintiff’s claim. N.C. Gen. Stat. § 1A-1, Rule14(a)

(2019). N.C. Gen. Stat. § 143-291 (2019) indicates sovereign immunity does not

prevent the State from being joined as a third-party defendant in wrongful death

action. See Teachy v. Coble Dairies, Inc., 306 N.C. 324, 332, 293 S.E.2d 182, 187 (1982)

(“We recognize that actions for indemnification, as well as actions for contribution,

are generally brought by means of a third-party complaint. Rule 14(c) does not limit

the nature or character of third-party actions permissible against the State. We

therefore hold that the State may be joined as a third-party defendant, whether in an

action for contribution or in an action for indemnification, in the State courts.”).

      This Court concluded the plaintiff’s amended complaint against NCDOT was

proper.

             Under the clear language of Rule 14(a), once a third-party
             defendant is added to a lawsuit, a plaintiff may assert
             claims directly against the third-party defendant, subject
             only to the limitation that the claim arose out of the same
             transaction or occurrence as the plaintiff’s original claim
             against the original defendant.

             The Tort Claims Act waives sovereign immunity. By the
             addition of Rule 14(c), the General Assembly created an
             exception to the general rule that claims against the State
             under the Tort Claims Act must be pursued before the
             Industrial Commission as to third-party claims. . . . By
             adding subsection (c) to Rule 14, the General Assembly
             waived the State’s immunity to claims brought by a
             plaintiff under Rule 14(a), subject to the express


                                              5
                                  HOLLAND V. FRENCH

                    TYSON, J., concurring in part and dissenting in part

             limitations contained therein.

Batts, 160 N.C. App.at 557, 586 S.E.2d at 552-553. Jurisdiction was proper in the

superior court.

                                       V. Analysis

                                       A. Rule 407

      We all agree the trial court correctly ruled Lewis’ notes and recommendations

in Exhibit 37 concerning the sign’s placement (“stop sign too far out”) and whether he

believed the sign needed to be relocated (“move in closer to SR 1417 for better sight

distance”) qualified under Rule 407 as subsequent remedial recommendations and

measures and were properly excluded unless an appropriate exception applies. N.C.

Gen. Stat. § 8C-1, Rule 407; see Benton v. Hillcrest Foods, Inc., 136 N.C. App. 42, 53,

524 S.E.2d 53, 61 (holding that written instructions to security guards after a

shooting were excluded under Rule 407). The trial court properly ruled that Plaintiff

was “prohibited from mentioning [subsequent remedial measures] during jury

selection or [the] case in chief,” but reserved the issue for decision if the “matter

[became] a direct issue” upon NCDOT’s presentation of evidence.

      When measures are taken after an event, which if taken previously would have

made the event less likely to occur, evidence of the subsequent measures is not

admissible to prove negligence or culpable conduct in connection with the event. N.C.

Gen. Stat. § 8C-1, Rule 407. “Precautions against the future cannot be considered as

an admission of actionable negligence in the past.” McMillan v. Atlanta & C. Air Line


                                             6
                                  HOLLAND V. FRENCH

                    TYSON, J., concurring in part and dissenting in part

Ry. Co., 172 N.C. 853, 855, 90 S.E. 683, 685 (1916). A post-accident report containing

recommendations for improvements or remediation is excluded under Rule 407.

Smith v. N.C. Dept. of Nat. Resources, 112 N.C. App. 739, 746-47, 436 S.E.2d 878, 883

(1993). Post-incident written notes containing instructions are also excluded under

Rule 407. Benton, 136 N.C. App. at 53, 524 S.E.2d at 61.

      “This rule does not require the exclusion of evidence of subsequent measures

when offered for another purpose, such as proving ownership, control, or feasibility

of precautionary measures, if those issues are controverted, or impeachment.” N.C.

Gen. Stat. § 8C-1, Rule 407; see Lane v. R.N. Rouse & Co., 135 N.C. App. 494, 498-99,

521 S.E.2d 137, 140 (1999).

      It is undisputed Lewis’ notes in Exhibit 37 were made during a required site

visit and review after the fatal traffic accident at issue had occurred. Lewis made a

professional observation and recommendation in this 2016 post-accident report to

move the stop sign, which “would have made the event less likely to occur” if it had

been made before the accident and in conjunction with actual movement of the sign.

N.C. Gen. Stat. § 8C-1, Rule 407. NCDOT properly asserted and the trial court

correctly ruled preliminarily Lewis’ post-accident report should be excluded from

evidence under Rule 407. Id.; Smith, 112 N.C. App. at 746-47, 436 S.E.2d at 883.

      This correct ruling, together with NCDOT’s continuing objections, shifted to

Plaintiff the burden to show a basis to allow admission. Whether Plaintiff met this

burden becomes the pivotal question before us. Lewis’ direct testimony that the sign


                                             7
                                   HOLLAND V. FRENCH

                     TYSON, J., concurring in part and dissenting in part

was visible was not impeached. His post-accident statement could not be admitted

on this basis. N.C. Gen. Stat. § 8C-1, Rule 407.

      Under Rule 407 and the trial court’s ruling, Plaintiff also concedes his inability

to have called Lewis as an adverse witness for the sole purpose of introducing Exhibit

37, even though he was the author of the notes and comments on the exhibit. Had

NCDOT not called Lewis as a witness, Exhibit 37 would not have been admissible

under the trial court’s ruling. Id.

      As noted above, evidence of subsequent remedial measures, including post-

incident written notes containing instructions, is not admissible to prove prior

negligence or culpable conduct, but such evidence may be admitted by Plaintiff

showing other purposes such as “proving ownership, control, or feasibility of

precautionary measures, if those issues are controverted, or impeachment.” Id.;

Benton, 136 N.C. App. at 53, 524 S.E.2d at 61.

      When a party is attempting under Rule 407 to introduce evidence of a

subsequent remedial measure for impeachment, the party must make an offer of

proof containing:

             [1.] What the witness will testify to if the judge permits the
             proponent to pursue the line of inquiry.

             [2.] The evidence is logically relevant to some issue other
             than the general question of negligence or fault.

             [3.] The issue the evidence relates to is disputed in the case.




                                              8
                                   HOLLAND V. FRENCH

                    TYSON, J., concurring in part and dissenting in part

Robert P. Mosteller et al., North Carolina Evidentiary Foundations, Ch. 8, § 8-7(B)

(3d ed. 2014).

      Here, Plaintiff failed to lay a foundation and did not introduce any evidence

this information is logically relevant to some issue other than the general question of

NCDOT’s negligence or fault. If Plaintiff meets its burden, Exhibit 37 may be subject

to be admitted under the exceptions listed in Rule 407. Additionally, each line of

notation on Exhibit 37 asserted as admissible needs to be subjected to the above

analysis prior to admission. Id.

      NCDOT argues this Court’s decision in Benton is dispositive to exclude Exhibit

37. In Benton, we limited a plaintiff’s ability to cross-examine defense witnesses with

evidence of subsequent remedial measures. Benton, 136 N.C. App. at 53, 524 S.E.2d

at 61. A patron was shot and killed during an altercation at a restaurant. Id. An

eyewitness for the defense had testified, “[t]here’s no reason to lock the door.” Id.

Plaintiff attempted to undermine and impeach this testimony by introducing into

evidence written instructions, created after the incident, which directed the

restaurant’s security guards to lock the door in case of disturbances occurring in the

parking lot. Id. at 52-53, 523 S.E.2d at 60-61.

      This Court affirmed the trial court’s decision to exclude evidence of the written

instructions to contradict the witness’ testimony. We held the witness’ testimony did

not address the feasibility of locking the door, an uncontroverted issue, and instead




                                             9
                                  HOLLAND V. FRENCH

                    TYSON, J., concurring in part and dissenting in part

referred only to the witness’ belief of the lack of necessity of doing so during the

incident. Id.

      More than two years had elapsed since Lewis’ first visit to the rural site in

2014, the basis of his direct testimony, and again in late 2016 for the required post-

accident visit. Plaintiff laid no foundation or showing that the conditions Lewis had

observed in 2014 had not changed or were similar to those he observed after the

accident in 2016. Mintz v. Atlantic Coast Line R. Co., 236 N.C. 109, 72 S.E.2d 38

(1952); Tise v. Town of Thomasville, 151 N.C. 281, 65 S.E 1007 (1909).

      Plaintiff failed to carry its burden by not offering how “[t]he evidence is

logically relevant to some issue other than the general question of negligence or fault”

in the face of NCDOT’s motion in limine and continuing objection to admission and

the trial court’s prior ruling. Mosteller, North Carolina Evidentiary Foundations, § 8-

7 (B). I vote to reverse the trial court’s decision to allow cross-examination of Lewis

based upon his 2016 post-accident review, recommendations, and the remedial

actions taken. N.C. Gen. Stat. § 8C-1, Rule 407. I respectfully dissent.

                                       B. Rule 403

      Even if Lewis’ post-accident notes and recommendations were admissible

under the impeachment exception to Rule 407, NCDOT argues the trial court should

have excluded Exhibit 37 under Rule 403. NCDOT asserts the danger of unfair

prejudice and misleading the jury substantially outweighed its probative value. This

Court has held: “Rule 403’s balancing test mandates the exclusion of prejudicial or


                                            10
                                   HOLLAND V. FRENCH

                     TYSON, J., concurring in part and dissenting in part

otherwise inapplicable evidence when ‘its probative value is substantially

outweighed’ by its prejudicial or inapplicable nature.” State v. Alonzo, 261 N.C. App.
51, 59, 819 S.E.2d 584, 590 (2018), modified on other grounds, 373 N.C. 437, 838
S.E.2d 354 (2020).

      NCDOT urges this Court to overturn the trial court’s decision to allow Plaintiff

to impeach Lewis’ testimony regarding conditions he observed in 2014 with a post-

accident 2016 report that reflects a change in his “engineering judgment” based on

new post-accident “available pertinent information.” It argues that to affirm the trial

court’s application of the rule would allow the exceptions to swallow the overriding

policy for the rule of exclusion to encourage remedial repairs.

      NCDOT acknowledges the trial court’s admission of evidence of remedial

measures under the Rule 407 exceptions pursuant to Rule 403 is reviewed on appeal

for abuse of discretion. See Benton, 136 N.C. App. at 53, 524 S.E.2d at 61 (holding

whether to exclude evidence is within the sound discretion of the trial court and will

not be disturbed “absent a showing that the ruling was so arbitrary that it could not

have been the result of a reasoned decision”).

      NCDOT also argues the probative value was substantially outweighed by

prejudice because by Plaintiff using a “blown-up poster” of Lewis’ 2016 post-accident

note, Plaintiff and French were allowed to “falsely” and aggressively cross-examine

Lewis and to argue this properly excluded evidence in closing argument.




                                             11
                                  HOLLAND V. FRENCH

                    TYSON, J., concurring in part and dissenting in part

      Plaintiff counters these arguments and cites a federal circuit court case as

persuasive authority. In Dollar v. Long Mfg., N.C., Inc., the plaintiff sought to

introduce a warning letter from a witness to contradict his trial testimony about the

safety of a backhoe when attached to a certain tractor. Dollar v. Long Mfg., N.C., Inc.,

561 F.2d 613, 618 (5th Cir. 1977). The federal court analyzed the Federal Rule of

Evidence 403, holding:

                    Rule 403 authorizes the exclusion of relevant
             evidence if its probative value is substantially outweighed
             by the danger of unfair prejudice, we do not think this
             situation called for its application. In the face of Saunders’
             testimony as to his present opinion of the safety of the
             backhoe when attached to a rollbar-equipped tractor, we do
             not think unfair prejudice to the defendant would have
             resulted from his having been confronted by his own letter
             warning of exposure to death by such use. Of course,
             “unfair prejudice” as used in Rule 403 is not to be equated
             with testimony simply adverse to the opposing party.
             Virtually all evidence is prejudicial or it isn’t (sic) material.
             The prejudice must be “unfair.”
Id.

      I agree with NCDOT that presuming this line of questioning was permissible

under the exceptions to Rule 407, “its probative value is substantially outweighed by

its prejudicial or inapplicable nature” under Rule 403. N.C. Gen. Stat. § 8C-1, Rule

403. I also respectfully dissent from the plurality opinion’s holding to the contrary.

                                     VI. Conclusion

      The trial court correct ruled that Rule 407’s general prohibition of admission

of evidence of subsequent remedial measures precludes admission of Exhibit 37.


                                            12
                                  HOLLAND V. FRENCH

                    TYSON, J., concurring in part and dissenting in part

NCDOT lodged a continuing objection to this questioning. Plaintiff failed to lay a

required foundation to carry his burden to show Lewis’ post-accident 2016 notes,

recommendation, and report did not remain within the exclusion of Rule 407.

      We all agree Exhibit 37 was prepared post-accident, recommended and

documented subsequent remedial measures implemented under Rule 407. Plaintiff

failed to carry its burden to show Lewis’ post-accident 2016 report fell into an

exception in Rule 407 as impeachment evidence to be properly admitted. In the

alternative, the probative value of Lewis’ statements was substantially outweighed

by the danger of unfair prejudice under Rule 403. NCDOT is entitled to a new trial.

I concur in part and respectfully dissent in part.




                                            13